Citation Nr: 0100615	
Decision Date: 01/10/01    Archive Date: 01/17/01

DOCKET NO.  98-13 362	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUES

1. Entitlement to service connection for a hiatal hernia.

2.   Entitlement to an evaluation in excess of 30 percent for 
post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Wade R. Bosley, Attorney


ATTORNEY FOR THE BOARD

James A. Frost, Counsel



INTRODUCTION

The veteran served on active duty from December 1966 to 
November 1968.

This appeal to the Board of Veterans' Appeals (Board) arose 
from a rating decision in June 1998 by the Indianapolis, 
Indiana, regional office (RO) of the Department of Veterans 
Affairs (VA).  By a decision of September 1, 1999, the Board 
denied the veteran's claim for service connection for a 
hiatal hernia and granted an evaluation of 30 percent for 
PTSD.  The veteran appealed the Board's decision to the 
United States Court of Appeals for Veterans Claims (Court), 
which, in June 2000, upon a motion by the Secretary of 
Veterans Affairs, vacated the Board's decision and remanded 
the case to the Board for further proceedings.  Insofar as 
the issue pertaining to the rating for PTSD, the Court's 
order included language restricting the appeal to the Board's 
decision not to grant a rating in excess of 30 percent for 
PTSD.  

In November 2000, the Board received from the veteran's 
representative VA Form 21-8940, Veteran's Application for 
Increased Compensation Based on Unemployability, which had 
been executed by the veteran in October 2000.  That claim, 
which has not been adjudicated, is referred to the RO for 
appropriate action.   


FINDING OF FACT

A hiatal hernia, diagnosed in May 1997, is not related to the 
veteran's period of active service.


CONCLUSION OF LAW

A hiatal hernia was not incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 5107 (West 1991).   



REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for disability resulting 
from injury or disease incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West 1991).

The veteran's service medical records are negative for 
complaints or findings of a hernia.

At a VA examination in January 1969, which reviewed all 
bodily systems, no hernia was found.

A VA upper gastrointestinal series of X-rays in May 1997 
revealed a small hiatus hernia.

The veteran filed his claim for service connection for a 
hernia in October 1997.  At that time he stated that a hernia 
was diagnosed by VA in January 1969, but, as noted above, at 
the VA examination that month, no such diagnosis was made.

The Board notes that, on November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000, 
which applies to all pending claims for VA benefits.  That 
law provides that VA shall make reasonable efforts to assist 
a claimant in obtaining evidence necessary to substantiate 
the claimant's claim for a benefit under a law administered 
by VA and provides for VA to arrange for a medical 
examination and opinion in certain circumstances.  In the 
case of a claim for disability compensation, the assistance 
provided to the claimant shall include providing a medical 
examination or obtaining a medical opinion when such 
examination or opinion is necessary to make a decision on the 
claim.  An examination or opinion shall be treated as being 
necessary to make a decision on the claim if the evidence of 
record, taking into consideration all information and lay or 
medical evidence (including statements of the claimant) 
contains competent evidence that the claimant has a current 
disability, or persistent or recurring symptoms of 
disability; and indicates that the disability or symptoms may 
be associated with the claimant's active service; but does 
not contain sufficient medical evidence for VA to make a 
decision on the claim.  See Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, ___ (2000) 
(to be codified at 38 U.S.C. § 5103A). 

In the veteran's case, the report of X-rays in May 1997 shows 
that the veteran has the current disability of a hiatal 
hernia, but the evidence of record does not contain competent 
evidence that indicates that the hernia may be associated 
with the veteran's period of active service.  In that regard, 
the Board notes that the veteran has not stated that there 
was any event or incident while he was on active duty which 
may have caused a hiatal hernia.  The record, which includes 
a finding by a physician 2 months after the veteran's 
separation from service that he did not have a hernia, 
contains sufficient medical evidence for the Board to make a 
decision on the merits of the claim for service connection 
for a hiatal hernia.  The Board, therefore, finds that 
another examination is not required by the Veterans Claims 
Assistance Act of 2000.

Because a hiatal hernia was not diagnosed until over 28 years 
after the veteran's separation from service, and because 
there is no competent evidence relating the onset of the 
hiatal hernia to the veteran's period of active service, the 
Board finds that the preponderance of the evidence is against 
the claim for service connection for a hiatal hernia.  The 
Board notes that the veteran, as a layman, is not qualified 
to offer an opinion on a question of medical causation.  See 
Espiritu v. Derwinski, 
2 Vet. App. 492, 494-5 (1992).  Therefore, entitlement to 
service connection for a hiatal hernia is not established.  
38 U.S.C.A. § 1110.

As the preponderance of the evidence is against the veteran's 
claim, the benefit of the doubt doctrine does not apply.  
38 U.S.C.A. § 5107(b) (West 1991).


ORDER

Service connection for a hiatal hernia is denied.




REMAND

At a VA psychiatric examination in December 1997, the veteran 
stated that his wife of 20 years divorced him because of his 
verbal and emotional abuse of her and his episodes of rage; 
he denied any physical violence toward her.  He stated that, 
because of his experiences in Vietnam, he had become a 
hateful person.  He stated that he forced himself to go to 
work and he was learning to bite his tongue at work.  He 
stated that, in the past, one of his jobs ended when he lost 
his temper at the supervisor.  The examiner found that the 
veteran had poor impulse control due to excessive drinking on 
weekends and losing his temper.  The examiner found that PTSD 
symptoms had a moderate effect on the veteran's job 
functioning, due to interpersonal difficulties.

The Secretary of Veterans Affairs filed a motion to vacate 
the Board's September 1999 denial of a rating in excess of 30 
percent for PTSD on the basis that, in the counterdesignation 
of record before the Court, the veteran's representative 
included records of an evaluation of the veteran for PTSD 
symptoms at a VA Medical Center in August 1999.  Since the 
Court's Order of June 2000 vacating the Board's decision, the 
veteran's representative has submitted additional evidence to 
the Board in support of the veteran's claim for an increased 
evaluation for PTSD, including VA treatment records and lay 
statements, in addition to the veteran's claim for a total 
disability evaluation based on individual unemployability due 
to service connected disabilities (TDIU).  In his application 
for TDIU, the veteran alleged that the fact that he became 
angry and threatened a work supervisor was a manifestation of 
his service connected PTSD.  He also stated that he decided 
to leave his well-paying job as an ironworker because 
increasing PTSD symptoms were going to result in his killing 
someone else or being seriously injured by someone else.  

In April 2000, the veteran's therapist, a VA clinical social 
worker, noted that the veteran knew that he had a problem 
with anger management, but he was intent on remaining fully 
employed.  In October 2000, after noting that the veteran 
told him that, the previous day, the veteran had "almost 
clobbered" an apprentice at his worksite and that the 
veteran had, at some earlier period of time, threatened a 
supervisor in a dispute over paychecks, the therapist stated 
that, "Vet is physically strong, powerful and knows very 
well how to fight.  He is cautioned today not to engage in 
physical violence, but rather walk away from a fight.  While 
vet listens, and is wanting to be compliant, his PTSD issues 
overwhelm him, he becomes instantly aggressive, and could be 
lethal.  His days to work need to be ending soon."  It is 
unclear from the therapist's notes whether the therapist was 
making a clinical finding that PTSD had increased in severity 
between April 2000 and October 2000 to the extent that the 
veteran became unable to restrain his impulses to become 
angry at other men in the workplace and to act on such anger.  
The Board notes that, during VA hospitalization in May and 
June 2000, the veteran admitted to a problem with anger 
control and stated that he avoided physical altercations.

The veteran and his representative are evidently contending 
that he is entitled to a schedular rating of 70 percent or 
100 percent for PTSD (and to TDIU) solely on the basis that 
he frequently became angry with others in the workplace and 
wanted to act on that anger.  The Board notes, in this 
connection, that the veteran signed an application for TDIU 
on October 3, 2000 (in which he alleged that PTSD prevented 
him from following a substantially gainful occupation), and 
he later told the VA social worker on October 20, 2000, that 
he had gotten angry at the apprentice the previous day.  It 
is not clear from the VA social worker's note of October 20, 
2000, whether the therapist advised the veteran to stop 
reporting to his job.

Under the circumstances, the Board finds that the veteran 
should be evaluated by a board of psychiatrists during a 
period of observation and evaluation at a VA medical 
facility.  The Board advises the veteran that, when a 
claimant, without good cause, fails to report for a necessary 
VA examination, a claim for an increased disability 
evaluation shall be denied.  38 C.F.R. § 3.655 (2000).

This case is REMANDED to the RO for the following:

1. The RO should request that the veteran 
identify all mental health care 
professionals and facilities, VA or 
non-VA, which have treated him for 
PTSD since October 2000.  After 
obtaining any necessary releases from 
the veteran, the RO should attempt to 
obtain copies of all such clinical 
records.

2. The RO should then arrange for the 
veteran to be admitted to a VA Medical 
Center for a period of observation and 
evaluation; during the 
hospitalization, the veteran should be 
evaluated by a board of 2 specialists 
in psychiatry.  It is imperative that 
the psychiatrists review the veteran's 
medical records in the claims file and 
a copy of this REMAND.  The examiners 
should determine whether the previous 
diagnosis of PTSD is still appropriate 
and, also, determine whether the 
veteran suffers from any other 
acquired psychiatric disorders or 
personality disorders.  After 
interviewing the veteran and 
conferring among themselves, the 
examiners should report the nature and 
extent of current symptoms of PTSD, if 
found.  Specifically, the examiners 
should report whether, in the 
veteran's case, PTSD is manifested by 
irritability and outbursts of anger, 
and, if so, whether, considering his 
record of  working full time from 1985 
to October 2000 as an ironworker, it 
is more likely than not or less likely 
than not that he is currently capable 
of controlling his irritability and 
anger so as to be able to secure and 
maintain substantially gainful 
employment.  In addition, the 
examiners should offer an opinion as 
to the level of industrial impairment, 
if any, which is attributable to PTSD 
symptomatology.

Following completion of these actions, the RO should review 
the evidence and determine whether the veteran's claim for an 
evaluation in excess of 10 percent for PTSD may now be 
granted.  If the decision remains adverse to the veteran, he 
and his representative should be provided with an appropriate 
Supplemental Statement of the Case and an opportunity to 
respond thereto.  The case should then be returned to the 
Board for further appellate consideration, if otherwise in 
order.  The purpose of this REMAND is to obtain clarifying 
medical information.  By this REMAND, the Board intimates no 
opinion as to the ultimate disposition of the appeal.  No 
action is required of the veteran until he receives further 
notice.  The appellant has the right to submit additional 
evidence and argument on the matter the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).




		
	BRUCE KANNEE
	Veterans Law Judge
	Board of Veterans' Appeals



 



